Exhibit 10(d)

CLEVELAND-CLIFFS INC

2007 INCENTIVE EQUITY PLAN

2007 PARTICIPANT GRANT AND AGREEMENT

WHEREAS, on March 13, 2007 the Board of Directors (“Board”) of Cleveland-Cliffs
Inc. an Ohio corporation (“Company”) (the term “Company” as used herein shall
also include the Company’s consolidated Subsidiaries) approved the 2007
Incentive Equity Plan (“Plan”) of the Company conditioned on the approval of the
Plan by; and

WHEREAS, it is expected that the shareholders of Company will consider and vote
upon a proposal to approve the Plan of the Company no later than March 12, 2008;
and

WHEREAS, the Compensation and Organization Committee (“Committee”) of the Board
has been appointed to administer the Plan; and

WHEREAS,                                          (“Participant”) is an employee
of the Company or of a Subsidiary of the Company; and

WHEREAS, on                                          (“Date of Grant”) the
Committee authorized the granting to the Participant of
                                         (                    ) Performance
Shares and an additional                                         
(                    ) Retention Units covering the incentive period commencing
January 1, 2007 and ending December 31, 2009 (“Incentive Period”) under the
Plan; and

WHEREAS, the Committee has authorized the execution of a Participant Grant and
Agreement (“Agreement”) in the form hereof.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the Participant and Company agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1.

Definitions

All terms used herein with initial capital letters shall have the meanings
assigned to them in the WHEREAS clauses or the Plan and the following additional
terms, when used herein with initial capital letters, shall have the following
meanings:

1.1       “Average Net Assets” shall mean the amount computed as described in
Exhibit D.

1.2       “Market Value Price” shall mean the latest available closing price of
a Share of the Company and the latest available closing price per share of a
common share of each of the entities in the Peer Group, as the case may be, on
the New York Stock Exchange or other recognized market if the stock does not
trade on the New York Stock Exchange at the relevant time.

1.3       “Peer Group” shall mean the group of companies, as more particularly
set forth on attached Exhibit A, against which the Relative Total Shareholder
Return of the Company is measured over the Incentive Period.

1.4       “Performance Objectives” shall mean for the Incentive Period the
target objectives of the Company of the Relative Total Shareholder Return and
Return on Net Asset goals established by the Committee and reported to the
Board, as more particularly set forth on attached Exhibit B.

1.5       “Performance Shares Earned” shall mean the number of Shares of the
Company (or cash equivalent) earned by a Participant following the conclusion of
an Incentive Period in which a required minimum of Company Performance
Objectives were met or exceeded.

 

2



--------------------------------------------------------------------------------

1.6       “Relative Total Shareholder Return” shall mean for the Incentive
Period the Total Shareholder Return of the Company compared to the Total
Shareholder Return of the Peer Group, as more particularly set forth on attached
Exhibit C.

1.7       “Return on Net Assets” shall mean the Company’s Earnings Before Taxes
(excluding minority interest) divided by Average Net Assets, as more
particularly described on attached Exhibit D.

1.8       “Share Ownership Guidelines” shall mean the Cleveland-Cliffs Inc
Directors’ and Officers’ Share Ownership Guidelines, as amended from time to
time.

1.9       “Total Shareholder Return” shall mean for the Incentive Period the
cumulative return to shareholders of the Company and to the shareholders of each
of the entities in the Peer Group during the Incentive Period, measured by the
change in Market Value Price per share of a Share of the Company plus dividends
(or other distributions, excluding franking credits) reinvested over the
Incentive Period and the change in the Market Value Price per share of the
common share of each of the entities in the Peer Group plus dividends (or other
distributions, excluding franking credits) reinvested over the Incentive Period,
determined on the last business day of the Incentive Period compared to a base
measured by the average Market Value Price per share of a Share of the Company
and of a common share of each of the entities in the Peer Group on the last
business day of the year immediately preceding the Incentive Period. Dividends
(or other distributions, excluding franking credits) per share are assumed to be
reinvested in the applicable stock on the last business day of the quarter
during which they are paid at the then Market Value Price per share, resulting
in a fractionally higher number of shares owned at the market price.

 

3



--------------------------------------------------------------------------------

ARTICLE 2.

Grant and Terms of Performance Shares

2.1       Grant of Performance Shares. Pursuant to the Plan, the Company, by
action of the Committee, hereby grants to the Participant the number of
Performance Shares as specified in the Fourth WHEREAS clause of this Agreement,
without dividend equivalents, effective as of the Date of Grant. The grant is
subject to, and contingent upon, the approval of the Plan by the shareholders of
the Company no later than March 12, 2008.

2.2       Issuance of Performance Shares. The Performance Shares covered by this
Agreement shall only result in the issuance of Shares (or cash or a combination
of Shares and cash, as decided by the Committee in its sole discretion), after
the completion of the Incentive Period and only if such Performance Shares are
earned as provided in Section 2.3 of this Article 2.

2.3       Performance Shares Earned. Payout of Performance Shares Earned, if
any, shall be based upon the degree of achievement of the Company Performance
Objectives, all as more particularly set forth in Exhibit B, with actual payouts
interpolated between the performance levels shown on Exhibit B. In no event,
shall any Performance Shares be earned for actual achievement by the Company in
excess of the allowable maximum as established under the Performance Objectives.

2.4       Calculation of Payout of Performance Shares. The Performance Shares
granted shall be earned as Performance Shares Earned based on the degree of
achievement of the Performance Objectives established for the Incentive Period.
The percentage level of achievement determined for each Performance Objective
shall be multiplied by the number of Performance Shares granted to determine the
actual number of Performance Shares Earned. The

 

4



--------------------------------------------------------------------------------

calculation as to whether the Company has met or exceeded the Company
Performance Objectives shall be determined in accordance with this Agreement.

2.5       Payment of Performance Shares.

(a)       Payment of Performance Shares Earned shall be made in the form of
Shares (or cash or a combination of Shares and cash, as decided by the Committee
in its sole discretion), and shall be paid after the determination by the
Committee of the level of attainment of the Company Performance Objectives (the
calculation of which shall have been previously reviewed by an independent
accounting professional). Notwithstanding the foregoing, no Performance Shares
granted on or after January 1, 2007, may be paid in cash in lieu of Shares to
any Participant who is subject to the Share Ownership Guidelines unless and
until such Participant is either in compliance with, or no longer subject to,
such Share Ownership Guidelines, provided, however, that the Committee may
withhold Shares to the extent necessary to satisfy federal, state or local
income tax withholding requirements, as described in Section 5.2. In addition,
the Committee may restrict 50% of the Shares to be issued in satisfaction of the
total Performance Shares Earned, before income tax withholding, so that they
cannot be sold by Participant unless immediately after such sale the Participant
is in compliance with the Share Ownership Guidelines that are applicable to the
Participant at the time of sale.

(b)       Any payment of Performance Shares Earned to a deceased Participant
shall be paid to the beneficiary designated by the Participant on the
Designation of Death Beneficiary attached as Exhibit E and filed with the
Company. If no such beneficiary has been designated or survives the Participant,
payment shall be made to the estate of a Participant. A beneficiary designation
may be changed or revoked by a Participant at any time, provided the change or
revocation is filed with the Company.

 

5



--------------------------------------------------------------------------------

(c)       Prior to payment, the Company shall only have an unfunded and
unsecured obligation to make payment of Performance Shares Earned to the
Participant. The Performance Shares covered by this Agreement that have not yet
been earned as Performance Shares Earned are not transferable other than by
completion of the Designation of Death Beneficiary attached as Exhibit E or
pursuant to the laws of descent and distribution.

2.6       Death, Disability, Retirement, or Other.

(a)       With respect to Performance Shares granted to a Participant whose
employment is terminated because of death, Disability, Retirement, or is
terminated by the Company without Cause, the Participant shall receive as
Performance Shares Earned the number of Performance Shares as is then determined
under Section 2.4 at the end of such Incentive Period, prorated based upon the
number of months between January 1, 2007 and the date the Participant ceased to
be employed by the Company compared to the thirty-six (36) months in the
Incentive Period.

(b)       In the event a Participant voluntarily terminates employment prior to
December 31, 2009 or is terminated by the Company with Cause prior to the date
of payment of Performance Shares Earned, the Participant shall forfeit all right
to any Performance Shares that would have been earned under this Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE 3.

Grant and Terms of Retention Units

3.1       Grant of Retention Units. Pursuant to the Plan, the Company hereby
grants to the Participant the number of Retention Units as specified in the
Fifth WHEREAS clause of this Agreement, without dividend equivalents, effective
as of the Date of Grant.

3.2       Condition of Payment. The Retention Units covered by this Agreement
shall only result in the payment in cash of the value of the Retention Units if
the Participant remains in the employ of the Company or a Subsidiary throughout
the Incentive Period.

3.3       Calculation of Cash Payout. To determine the amount of the cash payout
of the Retention Units, the number of Retention Units granted under this
Agreement shall be multiplied by the Market Value Price of a Share of the
Company on the last day of the Incentive Period.

3.4       Payment of Retention Units.

(a)       Payment of Retention Units shall be made in cash and shall be paid at
the same time as the payment of Performance Shares Earned pursuant to
Section 2.5(a), provided, however, in the event no Performance Shares are
earned, then the Retention Units shall be paid in cash at the time the
Performance Shares would normally have been paid.

(b)       Any payment of Retention Units to a deceased Participant shall be paid
to the beneficiary designated by the Participant on the Designation of Death
Beneficiary attached as Exhibit E and filed with the Company. If no such
beneficiary has been designated or survives the Participant, payment shall be
made to the estate of a Participant. A beneficiary designation may be changed or
revoked by a Participant at any time, provided the change or revocation is filed
with the Company.

 

7



--------------------------------------------------------------------------------

(c)       Prior to payment, the Company shall only have an unfunded and
unsecured obligation to make payment of Retention Units to the Participant. The
Retention Units covered by this Agreement are not transferable other than by
completion of the Designation of Death Beneficiary attached as Exhibit E or
pursuant to the laws of descent and distribution.

3.5       Death, Disability, Retirement or Other. With respect to Retention
Units granted to a Participant whose employment is terminated because of death,
Disability, Retirement, or is terminated by the Company without Cause during the
Incentive Period, the Participant shall receive the number of Retention Units as
calculated in Section 3.4, prorated based upon the number of months between
January 1, 2007 and the date the Participant ceased to be employed by the
Company compared to the thirty-six (36) months in the Incentive Period.

ARTICLE 4.

Other Terms Common to Retention Units and Performance Shares

4.1       Forfeiture.

(a)       A Participant shall not render services for any organization or engage
directly or indirectly in any business which is a competitor of the Company or
any affiliate of the Company, or which organization or business is or plans to
become prejudicial to or in conflict with the business interests of the Company
or any affiliate of the Company.

(b)       Failure to comply with subsection (a) above will cause a Participant
to forfeit the right to Performance Shares and Retention Units and require the
Participant to reimburse the Company for the taxable income received or deferred
on Performance Shares that become payable to the Participant and on Retention
Units that have been paid out in cash within the 90-day period preceding the
Participant’s termination of employment.

 

8



--------------------------------------------------------------------------------

(c)       Failure of the Participant to repay to the Company the amount to be
reimbursed in subsection (b) above within three days of termination of
employment will result in the offset of said amount from the Participant’s
account balance in the Company’s Voluntary Non-Qualified Deferred Compensation
Plan (if applicable) and/or from any accrued salary or vacation pay owed at the
date of termination of employment or from future earnings payable by the
Participant’s next employer.

4.2       Change in Control. In the event a Change in Control occurs, all
Performance Shares granted to a Participant for Incentive Periods which have not
ended shall immediately become Performance Shares Earned on a one-to-one basis
regardless of the Performance Objectives. All Performance Shares, if any,
granted to a Participant for an Incentive Period which ended before the Change
in Control, will be deemed to be Performance Shares Earned to the extent and
only to the extent that they became Performance Shares Earned as of the end of
the Incentive Period based upon the Performance Objectives for the Incentive
Period. The value of all Performance Shares Earned, including ones for Incentive
Periods which have already ended, shall be paid in cash based on the fair market
value of the Shares determined on the date the Change in Control occurs. Also,
in the event of a Change in Control, all Retention Units granted for all periods
shall become nonforfeitable and shall be paid in cash based on the fair market
value of the Units determined on the date the Change in Control occurs. All
payments of Performance Shares Earned and Retention Units shall be made within
10 days of the Change in Control.

ARTICLE 5.

General Provisions

 

9



--------------------------------------------------------------------------------

5.1       Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any Shares or pay the value of any Retention Units pursuant
to this Agreement if the issuance or payment thereof would result in a violation
of any such law.

5.2       Withholding Taxes. To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any payment
of Performance Shares Earned or Retention Units to a Participant under the Plan,
and the amounts available to the Company for such withholding are insufficient,
it shall be a condition to the receipt of such payment of Performance Shares
Earned or Retention Units or the realization of such benefit that the
Participant make arrangements satisfactory to the Company for payment of the
balance of such taxes required to be withheld. If necessary, the Committee may
require relinquishment of a portion of such Performance Shares Earned or such
Retention Units. In the case of Performance Shares Earned, the Participant may
elect to satisfy all or any part of any such withholding obligation by
surrendering to the Company a portion of the Shares that are issued or
transferred hereunder, and the Shares so surrendered by the Participant shall be
credited against any such withholding obligation at the Market Value Price per
share of such Shares on the date of such surrender. In no event, however, shall
the Company accept Shares for payment of taxes in excess of required tax
withholding rates, except that, in the discretion of the Committee, a
Participant or such other person may surrender Shares owned for more than six
months to satisfy any tax obligation resulting from such transaction.

5.3       Continuous Employment. For purposes of this Agreement, the continuous
employment of the Participant with the Company shall not be deemed to have been
interrupted,

 

10



--------------------------------------------------------------------------------

and the Participant shall not be deemed to have ceased to be an employee of the
Company, by reason of the transfer of his employment among the Company and its
Subsidiaries or an approved leave of absence.

5.4       Relation to Other Benefits. Any economic or other benefit to the
Participant under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Participant may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or a Subsidiary.

5.5       Agreement Subject to Plan. The Retention Units and Performance Shares
granted under this Agreement and all of the terms and conditions hereof are
subject to all of the terms and conditions of the Plan, a copy of which is
available upon request.

5.6       Amendments. The Plan and this Agreement can be amended at any time by
the Company. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto. Except for
amendments necessary to bring the Plan and this Agreement into compliance with
current law including Internal Revenue Code section 409A, no amendment to either
the Plan or this Agreement shall adversely affect the rights of the Participant
under this Agreement without the Participant’s consent.

5.8       Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

11



--------------------------------------------------------------------------------

5.9       Governing Law. This Agreement shall be construed and governed in
accordance with the laws of the State of Ohio.

This Agreement is executed as of the Date of Grant.

 

 

CLEVELAND-CLIFFS INC

 

(“Company”)

 

 

 

The undersigned hereby acknowledges receipt of an executed original of this
Participant Grant and Agreement and accepts the Performance Shares and Retention
Units granted hereunder on the terms and conditions set forth herein and in the
Plan.

 

Participant

 

 

 

Print Name:                                                                  

 

 

12



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

  

Peer Group

Exhibit B

  

Performance Objectives

Exhibit C

  

Relative Total Shareholder Return

Exhibit D

  

Return on Net Assets

Exhibit E

  

Beneficiary Designation

 

13



--------------------------------------------------------------------------------

Exhibit A

PEER GROUP

(2007-2009)

AK Steel Holding Corp.

Algoma Steel Inc.

Arch Coal

Companhia Vale ADR

Freeport-McMoran

Gerdau Ameristeel Corp.

IPSCO Inc.

Macarthur Coal

Nucor Corp.

Oxiana Limited

Rio Tinto plc

Southern Copper Corp.

Steel Dynamics Inc.

Teck Cominco Ltd.

USX – US Steel Group

The Peer Group of 15 companies shall not be adjusted within the Incentive
Period, except to exclude companies which during the Incentive Period (a) cease
to be publicly traded, or (b) have experienced a major restructuring by reason
of: (i) a Chapter 11 filing, or (ii) a spin-off of more than 50% of any such
company’s assets. The value of the stock of a Peer Group company will be
determined in accordance with the following:

 

 

1.

If the stock is listed on an exchange in the U.S. or Canada, then the value on
such exchange will be used;

 

 

2.

Otherwise, if the stock is traded in the U.S. as an American Depositary Receipt,
then the value of the ADR will be used; or

 

 

3.

Otherwise, the value on the exchange in the country where the company is
headquartered will be used.

 

14



--------------------------------------------------------------------------------

Exhibit B

PERFORMANCE OBJECTIVES

(2007-2009)

The target objectives of the Company are Relative Total Shareholder Return
(share price plus reinvested dividends) and Return on Net Assets over the
three-year Incentive Period from January 1, 2007 to December 31, 2009.
Achievement of the Relative Total Shareholder Return objective shall be
determined by the shareholder return of the Company relative to a predetermined
group of steel, mining and metal companies. Achievement of the Return on Net
Assets (“RONA”) objective is a Threshold objective. Should Threshold performance
not be achieved, the calculated payout generated under Total Shareholder Return
will be reduced by 50%. RONA shall be determined by comparing the Return on Net
Assets achieved for the Incentive Period to the 12% target set forth on the
following table:

 

 

Performance

Factor

 

 

 

Performance Level

 

 

 

Threshold

 

  Target   Maximun

 

Relative TSR

 

 

 

35th Percentile

 

  55th Percentile   75th Percentile

 

Payout

 

 

 

50%

 

  100%   150%

 

Pre-Tax RONA

 

 

Calculated payout reduced 50% if RONA averages less than

12% during the Incentive Period

 

 

15



--------------------------------------------------------------------------------

Exhibit C

RELATIVE TOTAL SHAREHOLDER RETURN

(2007-2009)

Relative Total Shareholder Return for the Incentive Period is calculated as
follows:

 

 

1.

The Total Shareholder Return as defined in Section 1.9 of the Agreement for the
Incentive Period for the Company shall be compared to the Total Shareholder
Return for each of the entities within the Peer Group for the Incentive Period.
The results shall be ranked to determine the Company’s Relative Total
Shareholder Return percentile ranking compared to the Peer Group.

 

 

2.

The Company’s Relative Total Shareholder Return for the Incentive Period shall
be compared to the Relative Total Shareholder Return Performance target range
established for the Incentive Period.

 

 

3.

The Relative Total Shareholder Return performance target range has been
established for the 2007-2009 Incentive Period as follows:

 

Performance Level

  

2007-2009

Relative Total Shareholder Return

Percentile Ranking

Maximum

   75th Percentile

Target

   55th Percentile

Threshold

   35th Percentile

 

16



--------------------------------------------------------------------------------

Exhibit D

RETURN ON NET ASSETS

(2007-2009)

Return on Net Assets is calculated as follows:

 

 

1.

Earnings Before Taxes (as computed in 2 below) divided by the Average Net Assets
(as computed in 3 below) equals the Return on Net Assets for the Incentive
Period, stated as a percentage to two decimals.

 

 

2.

“Earnings Before Taxes” is defined as average annual pre-tax income (after
adjusting to exclude any minority interests income or loss) in the Incentive
Period.

 

 

3.

“Average Net Assets” is defined as the total assets less (i) current liabilities
(excluding the current portion of interest-bearing debt) and (ii) any minority
interests, as determined as of the end of the Incentive Period based on a
monthly average, beginning on December 31, 2006, and ending on December 31,
2009.

 

17



--------------------------------------------------------------------------------

GRANT YEAR 2007        

Exhibit E

BENEFICIARY DESIGNATION

In accordance with the terms and conditions of the Cleveland-Cliffs Inc 2007
Incentive Equity Plan (“Plan”) and the Participant Grant and Agreement Year 2007
(“Agreement”), I hereby designate the person(s) indicated below as my
beneficiary(ies) to receive any payments under the Plan and Agreement after my
death.

 

Name

 

 

         

Address

 

 

           

 

           

 

         

Social Sec. Nos. of Beneficiary(ies)

 

 

       

Relationship(s)

   

 

       

Date(s) of Birth

   

 

       

In the event that the above-named beneficiary(ies) predecease(s) me, I hereby
designate the following person(s) as beneficiary(ies):

Name

 

 

         

Address

 

 

           

 

           

 

         

Social Sec. Nos. of Beneficiary(ies)

 

 

       

Relationship(s)

   

 

       

Date(s) of Birth

   

 

       

I hereby expressly revoke all prior designations of beneficiary(ies), reserve
the right to change the beneficiary(ies) herein designated and agree that the
rights of said beneficiary(ies) shall be subject to the terms of the Plan and
Agreement. In the event that there is no beneficiary living at the time of my
death, I understand that the payments under the Plan and Agreement will be paid
to my estate.

 

 

     

 

Date

     

                                         (Signature)

     

 

     

                                         (Print or type name)

 

18